UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2007 Republic Airways Holdings Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-49697 06-1449146 (Commission File Number) (IRS Employer Identification No.) 8909 Purdue Road Suite 300 Indianapolis, IN46268 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (317) 484-6000 None. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 30, 2007, Republic Airways Holdings Inc. (the “Company”) announced its results of operations for the quarter ended June 30, 2007. A copy of the Company’s press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release of Republic Airways Holdings Inc. issued July 30, 2007, relating to its second quarter 2007 results. (All other items on this report are inapplicable.) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC AIRWAYS HOLDINGS INC. Date:July 31, 2007 By: /s/ Robert H. Cooper Name: Robert H. Cooper Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release of Republic Airways Holdings Inc. issued on July 30, 2007, relating to its second quarter 2007 results.
